IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-40906
                          Conference Calendar


DARRON FIELDS,

                                           Petitioner-Appellant,

versus

ERNEST CHANDLER, Warden,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:01-CV-399
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Darron Fields, federal prisoner #24511-077, was convicted of

conspiracy to possess with intent to distribute and distribution

of 5 kilograms or more of cocaine and 50 grams or more of “crack

cocaine” in violation of 21 U.S.C. § 846.       Fields was sentenced

to 360 months in prison.    He appeals the district court’s

dismissal of his 28 U.S.C. § 2241 petition, arguing that his

sentence should be vacated under Apprendi v. New Jersey, 530 U.S.
466 (2000) and that his Apprendi claim satisfies the requirements

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40906
                               -2-

for filing a 28 U.S.C. § 2241 petition under the “savings clause”

of 28 U.S.C. § 2255.

     This court has recently held that Apprendi does not apply

retroactively to cases on collateral review and that an Apprendi

claim does not satisfy the requirements for filing a 28 U.S.C.

§ 2241 petition under the savings clause.   See Wesson v. U.S.

Penitentiary, Beaumont, TX, 305 F.3d 343, 347-48 (5th Cir. 2002).

     Accordingly, the district court’s dismissal of Fields’s

petition is AFFIRMED.